DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 11/18/20, which is entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claims 5 and 14 as amended, “the second plurality of gasper outlets receive a second sub-portion of the second portion of the mixed air, and wherein the second sub-portion of the second portion of the mixed air is not heated by the heater” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the new limitations in claims 5 and 14 of “the second plurality of gasper outlets receive a second sub-portion of the second portion of the mixed air, and wherein the second sub-portion of the second portion of the mixed air is not heated by the heater” is not supported in the specification either literally or in other words.

Claim Objections
New claim 21 is objected to because of the following informalities:  the phrase “the heater is operate” is not grammatically correct and should be changed to “the heater is operated”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 14 as amended now have the limitation “the second plurality of gasper outlets receive a second sub-portion of the second portion of the mixed air, and wherein the second sub-portion of the second portion of the mixed air is not heated by the heater.” The new limitation is not found in the application as found and is therefore new matter. The Office notes that Fig. 4 of the drawings shows each of the subsets 230 of gasper outlets 226 is heated by the heater 234.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 – 11, 14 – 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brasseur et al (US 6,619,589 B2) (hereinafter “Brasseur”) in view of Walkinshaw et al (US 2009/0163131 A1) (hereinafter “Walkinshaw”). Both references are in the Applicant’s field of endeavor, an air distribution system for an aircraft. These two references, when considered together, teach all of the elements recited in claims 1, 2, 5 – 11, 14 – 19, and 21 of this application.
Regarding claim 1, Brasseur discloses an air distribution system (Fig. 6, col. 5 lines 21 – 22) for an aircraft (10, Fig. 1), the air distribution system comprising: a main distribution duct (105, 115) configured to receive mixed air (from mix manifold 103 in Fig. 6) and channel a first portion of the mixed air to one or more passenger cabins of the aircraft (structures that house crew, flight attendants, or passenger, col. 7 lines 32 – 37, the passenger cabin 14 construed as a passenger cabin, channels off air in duct 124b in Fig. 6); a gasper distribution duct (124a in Figs. 6 and 8) in fluid communication with the main distribution duct (Fig. 6), wherein the gasper distribution duct receives a second portion of the mixed air from the main distribution duct, wherein the second portion of the mixed air differs from the first portion of the mixed air (duct 124b gets the plurality of gasper outlets.

    PNG
    media_image1.png
    819
    1189
    media_image1.png
    Greyscale

Walkinshaw teaches the first gasper outlet is a first plurality of gasper outlets (gasper outlets 14 of the ventilation apparatus 90, Fig. 7, see para. [0087]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Brasseur by specifying that the first gasper outlet is a first plurality of gasper outlets as taught by Walkinshaw in order to provide a less direct, more diffuse, and thereby less obtrusive air supply in the crew rest than if one first gasper were provided.
Regarding claim 2, Brasseur further discloses at least one air pack (102) configured to draw outside air from outside the aircraft into the air distribution system (col. 5 lines 24 – 29); a recirculation system (including duct 132) configured to draw recirculated air from pressurized areas of the aircraft into the air distribution system (Fig. 
Regarding claim 5, Brasseur as modified by Walkinshaw as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses a second plurality of gasper outlets in fluid communication with the gasper distribution duct upstream from the subset supply duct and the heater, wherein each of the second plurality of gasper outlets is associated within an individual location within the one or more passenger cabins, wherein the second plurality of gasper outlets receive a second sub-portion of the second portion of the mixed air, and wherein the second sub-portion of the second portion of the mixed air is not heated by the heater.
Brasseur further discloses a second gasper outlet in fluid communication with the gasper distribution duct (124a) upstream from the subset supply duct and the heater (140a, see annotated Fig. 8 above), wherein the second gasper outlet receives a second sub-portion of the second portion of the mixed air (see annotated Fig. 8 above), and wherein the second sub-portion of the second portion of the mixed air is not heated by the heater (the second sub-portion is heated by a heater 140a, but not the heater 140a disposed in the subset supply duct that heats the first sub-portion). Brasseur does not explicitly disclose the second gasper outlet is a second plurality of gasper outlets; 
Walkinshaw teaches the second gasper outlet is a second plurality of gasper outlets (Fig. 7 shows two pluralities of gasper outlets 14, the left and right sides in Fig. 7 are implicitly the same, but the left side is shown in a cut-away view); wherein each of the second plurality of gasper outlets is associated within an individual location (seat 82) within the one or more passenger cabins (80, Fig. 7). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Brasseur by adding the gasper outlets and seats as taught by Walkinshaw in order to distribute air to individual gaspers over individual seats so that passengers can adjust their own airflows.
Regarding claim 6, Brasseur as modified by Walkinshaw as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 6 of this application further discloses a subset manifold in fluid communication with the subset supply duct and the first plurality of gasper outlets. Brasseur does not explicitly disclose this additional limitation.
Walkinshaw teaches a subset manifold (88) in fluid communication with the subset supply duct (86) and the first plurality of gasper outlets (90, Figs. 7 and 8). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Brasseur by adding the manifold as taught by Walkinshaw in order to serve even the airflow to serve the first plurality of gasper outlets so occupants obtain an even airflow compared to each other. 
Regarding claim 7, Brasseur as modified by Walkinshaw as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 7 of this application further discloses the gasper distribution duct, the subset supply duct, the heater, the subset manifold, and the first plurality of gasper outlets are in serial flow arrangement. Brasseur further discloses the gasper distribution duct (124a), the subset supply duct (annotated Fig. 8 above), the heater (140a), and the first gasper outlets (annotated Fig. 8) are in serial flow arrangement (annotated Fig. 8). Brasseur does not explicitly disclose the subset manifold, and the first plurality of gasper outlets are in serial flow arrangement.
Walkinshaw teaches the subset manifold (88), and the first plurality of gasper outlets (90) are in serial flow arrangement (Figs. 7 and 8). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Brasseur by adding the subset manifold and plurality of gasper outlets are in serial flow arrangement as taught by Walkinshaw in order to have the flow of air out of the gasper outlets preheated and comfortably diffused before entering the crew rest, which is more comfortable for the crew.
Regarding claim 8, Brasseur further discloses a temperature control system (controller 142a and associated sensors and structure, which is not numbered on the right side of annotated Fig. 8) that is configured to control a temperature of the first sub-portion of the second portion of the mixed air (col. 7 lines 39 – 52).
Regarding claim 9, Brasseur further discloses the temperature control system comprises: a controller (142a) operatively coupled to the heater (140a, see control line in Fig. 8), wherein the controller is configured to control the heater (col. 7 lines 45 – 53); 
Regarding claim 10, Brasseur discloses an air distribution method for an aircraft (10), the air distribution method comprising: receiving mixed air at a main distribution duct (105, 115, Fig. 6); channeling a first portion of the mixed air through the main distribution duct to one or more passenger cabins of the aircraft (10, structures that house crew, flight attendants, or passenger, col. 7 lines 32 – 37, the passenger cabin 14 construed as a passenger cabin, channels off air in duct 124b in Fig. 6); receiving, by a gasper distribution duct in fluid communication with the main distribution duct (124a in Figs. 6 and 8), a second portion of the mixed air from the main distribution duct, wherein the second portion of the mixed air differs from the first portion of the mixed air (duct 124b gets the first portion and duct 124a gets the second portion as shown in Fig. 6); plurality of gasper outlets.
Walkinshaw teaches the first gasper outlet is a first plurality of gasper outlets (gasper outlets 14 of the ventilation apparatus 90, Fig. 7, see para. [0087]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Brasseur by specifying that the first gasper outlet is a first plurality of gasper outlets as taught by Walkinshaw in order to provide a less direct, more diffuse, and thereby less obtrusive air supply in the crew rest than if one first gasper were provided.
Regarding claim 11, Brasseur further discloses drawing, by at least one air pack (102), outside air from outside the aircraft into the air distribution system (col. 5 lines 24 – 29); drawing, by a recirculation system (including duct 132), recirculated air from pressurized areas of the aircraft into the air distribution system (Fig. 6); mixing, by a mix 
Regarding claim 14, Brasseur as modified by Walkinshaw as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 14 of this application further discloses fluidly coupling a second plurality of gasper outlets with the gasper distribution duct upstream from the subset supply duct and the heater, wherein each of the second plurality of gasper outlets is associated within an individual location within the one or more passenger cabins, wherein the second plurality of gasper outlets receive a second sub-portion of the second portion of the mixed air, and wherein the second sub-portion of the second portion of the mixed air is not heated by the heater.
Brasseur further discloses fluidly coupling a second gasper outlet (see annotated Fig. 8, above) with the gasper distribution duct (124a) upstream from the subset supply duct and the heater (14a, see annotated Fig. 8 above), wherein the second gasper outlet receives a second sub-portion of the second portion of the mixed air (see annotated Fig. 8 above), and wherein the second sub-portion of the second portion of the mixed air is not heated by the heater (the second sub-portion is heated by a heater 140a, but not the heater 140a disposed in the subset supply duct that heats the first sub-portion). Brasseur does not explicitly disclose the second gasper outlet is a second plurality of gasper outlets; wherein each of the second plurality of gasper outlets is associated within an individual location within the one or more passenger cabins.
Walkinshaw teaches the second gasper outlet is a second plurality of gasper outlets (Fig. 7 shows two pluralities of gasper outlets 14, the left and right sides in Fig. 7 are implicitly the same, but the left side is shown in a cut-away view); wherein each of the second plurality of gasper outlets is associated within an individual location (seat 82) within the one or more passenger cabins (80, Fig. 7). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Brasseur by adding the gasper outlets and seats as taught by Walkinshaw in order to distribute air to individual gaspers over individual seats so that passengers can adjust their own airflows.
Regarding claim 15, Brasseur as modified by Walkinshaw as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 15 of this application further discloses fluidly coupling a subset manifold with the subset supply duct and the first plurality of gasper outlets. Brasseur does not explicitly disclose this additional limitation.
Walkinshaw teaches fluidly coupling a subset manifold (88) with the subset supply duct (86) and the first plurality of gasper outlets (90, Figs. 7 and 8). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Brasseur by adding the manifold as taught by Walkinshaw in order to serve even the airflow to serve the first plurality of gasper outlets so occupants obtain an even airflow compared to each other.
Regarding claim 16, Brasseur as modified by Walkinshaw as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 16 of this application further discloses arranging the gasper distribution duct, the subset supply duct, the heater, the subset manifold, and the first plurality of gasper outlets in serial flow. Brasseur further discloses arranging the gasper distribution duct (124a), the subset supply duct (annotated Fig. 8 above), the heater (140a), and the first gasper outlet in serial flow (annotated Fig. 8). Brasseur does not explicitly disclose the subset manifold, and the first plurality of gasper outlets in serial flow.
Walkinshaw teaches the subset manifold (88), and the first plurality of gasper outlets (90) in serial flow (Figs. 7 and 8). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Brasseur by adding the subset manifold and plurality of gasper outlets are in serial flow arrangement as taught by Walkinshaw in order to have the flow of air out of the gasper outlets preheated and comfortably diffused before entering the crew rest, which is more comfortable for the crew.
Regarding claim 17, Brasseur further discloses controlling, by a temperature control system (controller 142a and associated sensors and structure, which is not numbered on the right side of annotated Fig. 8), a temperature of the first sub-portion of the second portion of the mixed air (col. 7 lines 39 – 52).
Regarding claim 18, Brasseur further discloses said controlling comprises: controlling the heater (140a) by a controller operatively coupled the heater (142a, see control line in Fig. 8, col. 7 lines 45 – 53); disposing a compartment temperature sensor (one of the 145a sensors indicated in annotated Fig. 8, not all being properly labeled in 
Regarding claim 19, the Office notes that this claim is identical to claim 1 as amended plus claims 5 – 9 as amended without change. The Office refers to the rejections and motivations to combine the Brasseur and Walkinshaw references of claims 1 and 5 – 9 above.
Regarding claim 21, Brasseur as modified by Walkinshaw does not explicitly disclose the heater is operate to heat the first sub-portion of the second portion of the mixed air only when the aircraft is in flight, and wherein the heater is non-operable when the aircraft is grounded. However, this limitation merely recites the manner in which the claimed apparatus is intended to be employed, and so does not differentiate the claimed apparatus from the prior art apparatus, since the prior art apparatus teaches all of the structural limitations of the claim. MPEP 2114. Brasseur is capable of performing the .
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brasseur as modified by Walkinshaw as applied to claims 2 and 11 respectively above, and further in view of Guering (US 2008/0179457 A1) (hereinafter “Guering”). Guering is also in the Applicant’s field of endeavor, pressurized aircraft. These three references, when considered together, teach all of the elements recited in claims 3 and 12 of this application.
Regarding claims 3 and 12, Brasseur as modified by Walkinshaw as described above teaches all the elements of claims 2 and 11 upon which these claims depend. However, claims 3 and 12 of this application further disclose the pressurized areas of the aircraft comprise the one or more passenger cabins, the one or more galleys, the one or more crew rest areas, and a cockpit area. Brasseur further discloses the pressurized areas of the aircraft comprise the one or more galleys (not shown but discussed at col. 7 line 4), the one or more crew rest areas (12), but does not explicitly disclose the one or more passenger cabins, and a cockpit area.
Guering teaches the pressurized areas of the aircraft comprise the one or more passenger cabins (20), and a cockpit area (para. [0027]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Brasseur by adding the passenger cabin and cockpit in the pressurized area as taught by Guering in order to save energy by utilizing the existing heat and humidity in the recirculation system rather than having to heat outside air.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brasseur as modified by Walkinshaw as applied to claim 19 above, and further in view of Guering. These three references, when considered together, teach all of the elements recited in claims 20 of this application. Brasseur as modified by Walkinshaw as described above teaches all the elements of claim 19 upon which this claim depends. However, claim 20 of this application further discloses at least one air pack configured to draw outside air from outside the aircraft into the air distribution system; a recirculation system configured to draw recirculated air from pressurized areas of the aircraft into the air distribution system; and a mix manifold in fluid communication with the at least one air pack, the recirculation system, and the main distribution duct, wherein the mix manifold is configured to mix the outside air from the at least one air pack with the recirculated air from the recirculation system to form the mixed air, and provide the mixed air to the main distribution duct, wherein the pressurized areas of the aircraft comprise the one or more passenger cabins, the one or more galleys, the one or more crew rest areas, and a cockpit area.
Brasseur further discloses at least one air pack (102) configured to draw outside air from outside the aircraft into the air distribution system (col 5 lines 24 – 29); a recirculation system (including duct 132) configured to draw recirculated air from pressurized areas of the aircraft into the air distribution system (Fig. 6); and a mix manifold (103) in fluid communication with the at least one air pack, the recirculation system, and the main distribution duct (air pack 102, Fig. 6), wherein the mix manifold is configured to mix the outside air from the at least one air pack with the recirculated air from the recirculation system to form the mixed air (col. 5 lines 33 – 39), and provide the 
Guering teaches the pressurized areas of the aircraft comprise the one or more passenger cabins (20), and a cockpit area (para. [0027]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Brasseur by adding the passenger cabin and cockpit in the pressurized area as taught by Guering in order to save energy by utilizing the existing heat and humidity in the recirculation system rather than having to heat outside air.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brasseur as modified by Walkinshaw as applied to claim 10 above, and further in view of McCollum (US 2,379,016) (hereinafter “McCollum”). McCollum is also in the Applicant’s field of endeavor, an air distribution method for an aircraft. These three references, when considered together, teach all of the elements recited in claims. Brasseur as modified by Walkinshaw as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 22 of this application further discloses said heating, by the heater disposed in the subset supply duct, of the first sub-portion of the second portion of the mixed air occurs only when the aircraft is in flight, and wherein the heater is non-operable when the aircraft is grounded. Brasseur discloses said heating, by the heater disposed in the subset supply duct, of the first sub-portion of the second portion of the mixed air (annotated Fig. 8, above) but does not explicitly disclose heating .
McCollum teaches said heating occurs only when the aircraft is in flight (implicitly disclosed in col. 1 lines 5 – 18 since the heat of engine exhaust from an operating engine is used for the heat source), and wherein the heater is non-operable when the aircraft is grounded (col. 1 lines 18 – 22). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Brasseur by adding the step taught by McCollum in order to save energy used by the heater during a time when it is less likely to be needed, which is on the ground.

Response to Arguments
Applicant's arguments filed 11/18/20 have been fully considered but they are not persuasive. Applicant argues on pages 12 – 14 that Brasseur does not teach or suggest a system that includes a heater in flow communication between a gasper distribution duct and a subset of gasper outlets. In response, the office points out that the rejection of independent claims 1, 10, and 19 is for obvious based on Brasseur as modified by Walkinshaw, not Brasseur alone. Brasseur discloses the recited structure in relation to gasper outlet, which is modified by Walkinshaw to teach the gasper outlet can be replaced by a plurality of gasper outlets. See §12 above, for example. The Office also points out that the drawings of Brasseur are at least partially schematic, such that the single gasper outlet could be representative of a plurality of gasper outlets. However, Walkinshaw explicitly. 
On page 13, Applicant then argues that Brasseur does not teach or suggest the heater is configured to heat a portion of the mixed air flowing from a gasper distribution duct to one or more gasper outlets. The Office respectfully disagrees since annotated Fig. 8 above clearly shows this, and is described in the rejection in §11 above.
Then on pages 13 – 14, Applicant argues that neither Brasseur nor Walkinshaw teach or suggest an amended portion of claim 1, which is also found in substance in claims 10 and 19. The amended portions were presented for the first time in the most recent amendment. The Office found that Brasseur as modified by Walkinshaw still teach all the elements of claim 1 as amended, and directs the Applicant to §§ 11 and 12 above for the full text of the rejection, as well as an updated and annotated Fig. 8 from Brasseur.
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746